 In the Matterof THE LONG-BELLLUMBERCOMPANYandINTERNA-TIONAL WOODWORKERS OF AMERICA, LOCALNo.6-12, C.,I.O.Case No. R-3619.-Decided April 3, 1942Jurisdiction:lumbering industry.Investigation and Certificationof Representatives: existence of question : refusalto accord petitioner'or any other labor organization recognition until certifiedby the Board; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, excluding supervisory and clerical employees ; stipulation as to ; em-ployee spending not more than 50 per cent of his time in supervisory dutiesincluded.Mr. David E. McLean,of Longview, Wash., for the Company.Mr. George Brown,of Klamath Falls, Oreg., for the C. 1. 0.Mr. J. G. Wolf,of Portland, Oreg., for the A. F. of L.Mr. Fred A. Dewey,of counsel to the.Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 21, 1941, InternationalWoodworkers of America,Local No. 6-12, C. I. 0., herein called the C. I. 0., filed with the Re-gional Director for the Nineteenth Region (Seattle, Washington) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Long-Bell LumberCompany, Klamath Falls, Oregon, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On February 24, 1942, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and . Regulations-Series 2, as, amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On March 3,1942, the Regional Director issued a notice of hearing, copies of whichwere duly served upon the Company, the C. I. O., and Lumber and40 N. L.R. B., No. 25.175 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Sawmill Workers, Local 2898, A. F. of L., herein called the A. F. of L.,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onMarch 11, 1942, at Klamath Falls, Oregon, before Louis S. Penfield,the. Trial Examiner duly designated by the Chief Trial Examiner.The Company,-the C.1.0., and 'the A. F. of L. appeared by'their rep-resentatives and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to -introduce evi-dence bearing on the issues was afforded-all parties.The Board hasreviewed the rulings of the Trial Examiner made at the hearing and'findsThat no prejudicial errors were committed., `The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :-FINDINGS OF FACTI. THE BUSINESSOF THE COMPANYThe Long-Bell Lumber Company is a Missouri corporation with Itsprincipal office in Kansas City, Missouri. It is engaged in the-produc-tion, distribution, and sale of logs, lumber, and lumber products. Inconnection with its business, the Company operates a sawmill andplaning mill at Klamath Falls, Oregon. It also owns and operatesmills in several other States.Logs used by the Company at its Kla-math Division are supplied from the Klamath Indian Reservationwhere the logs are loaded on trains and transported via the SouthernPacific Railroad, a common carrier, to the mill at Klamath Falls. Inlogs which it manufactured into lumber. In the year .1941, approxi-mately 40,000,000 feet of lumber was produced at the Klamath Divisionof which approximately 99 percent was sold and shipped to points out-side the State of Oregon. The Company admits that it is engaged incommerce within the meaning of the Act.II. THE ORGANIZATIONS INVOLVEDInternational Woodworkers of America, Local No. 6-12,-C. I.'O., andLumber and Sawmill Workers, Local 2898, A. F. of L., are Tabororganizations admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONquested the-Company fo, recobnize it as the exclusive representative ofthe employees of the Company's Klamath Division and that-the-Coln-pany at that time and at all times since, has refused to recognize the THE LONG-BELL LUMBER COMPANY.177C.J. 0. or any other labor organization as such representative untilsuch.labor,organization has been certified-by the Board.A statement of a representative of -the Regional Director introducedin evidence at the hearing shows that the,C. I. 0. represents a substan-tial number of employees in the unit below found. appropriate-We find that .a question has arisen concerning the -representationof employees of the Company.IV.THE EFFECT.OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe 'find that the question concerning representation which hasarisen, occurring in connection with, the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and-commerce among the severahStates andtends'to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSubject only to a controversy as to whether Art Schuck should beincluded in or excluded from "the'bargairiing unit,2 the parties stipu-lated the appropriateness of the unit hereinafter found.At the dateof.the,hearing,,Schuck-was employed as a shipping clerk and tallyman'on the- nightshift.As shipping clerk he was in charge of a lerew tofthree men but was without authority .to hire or'fire the 'men :subjectto his direction.From 50 to 60 percent of his time was spent as atallyman which involved no supervisory duties.From the evidence itfurther appears that Schuck will soon be transferred to the position ofa grader, a position which involves no supervisory functions.We findthat his interests are more closely allied with the interests ,of the,em-ployees than with those of the management.We shall therefore in-elude him in the unit.rThe statement shows that the C I 0 submitted 76 signed and dated authorization cardsof which 61 were found to bear names appearing on the pay roll of the Company as ofNovember 17, 1941The said 61 authorization cards appealed to the Field Attorney tobear genuine signatures and were dated as follows . during March 1941, 2 ; during Sep-tember 1941, 6 ; during October 1941, 44 ; during November 1941, 7 ; during December1941, 2The statement of the Field Attorney also shows that A. F. of L. presented 19signed and dated authorization cards all of which appeared to the Field Attorney to beargenuine, original signaturesThey were all dated betneen November 24, 1941, and Decem-ber 1J, 1941; 17 of the said 19 cards bore the names of persons whose names appeared onthe Company's pay toll dated November 17, 1941Six names appeared on the authoriza-tion cards of'both of the above-named unionsAt the hearing the A F. of L submitted9 authorization cards to the Trial Examiner, all of which are dated-in March 1942, andall01which appeared to the Trial, Examiner to bean genuine, original signaturesOfthese, 4 bear the names of persons on the November 17, 1941, pay rollIn addition, theA F of L submitted 5, application cards, the signatures thereon appearing to be genuineand original and bearing the names of persons on the cnrent pay roll of the Company.The appropriate unit is comprised of approximately 149 DersonszThe Company desired that Schick be excluded, the unions sought his inclusion455771-42-vol 40--12 178DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees at the Com-pany's mill at Klamath Falls, Oregon, including _Art, Schuck, butexcluding supervisory and clerical employees, 'constitute a unit ap-propriate for the purposes of collective bargaining, and that said unitwill insureto employees of the Company the full benefit of their rightto self-organization and collective bargaining and otherwise will ef-fectuate the policies of the Act.-VI.' THE'DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an- election by secret ballot.We shalldirect that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit Who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein subject to the limitations and additionsset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : JCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Long-Bell Lumber Company, KlamathFalls, Oregon, within the, meaning of Section 9 (c) arid. Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Company's millat Klamath Falls, Oregon, including Art Schuck, but excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining within the'meaning of Section 9 (c)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National' LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Long-Bell Lumber Company, Klamath Falls, Oregon, anelection by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules and THE LONG-B'ELL LUMBER COMPANY179Regulations, among the production and maintenance employees of theCompany at its mill at Klamath Falls, Oregon, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including Art Schuck and employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory and clericalemployees and employees who have since quit or have been dischargedfor cause, to determine whether they desire to be represented by Inter-nationalWoodworkers of America, Local No. 6-12, C. I. 0., or byLumber and Sawmill Workers, Local 2898, A. F. of L., for the pur-poses of collective bargaining, or by neither.